IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


IRAMETTA THOMPSON,                     : No. 148 EAL 2015
                                       :
                    Petitioner         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
            v.                         :
                                       :
                                       :
WORKERS' COMPENSATION APPEAL           :
BOARD (STIVERS TEMPORARY               :
PERSONNEL),                            :
                                       :
                    Respondent         :


                                   ORDER



PER CURIAM

      AND NOW, this 29th day of September, 2015, the Petition for Allowance of

Appeal is DENIED.